DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12 and 23 the prior art of record does not teach or render obvious printed matter foil stamping system, method and control program, in combination with the other claimed limitations, having the uniquely distinct features of 
“a printing device that forms a toner layer or an ink layer on a paper sheet in accordance with print data; and 
a foil stamping device that performs foil stamping on the toner layer or the ink layer, 
5wherein the printing device or a control device that controls the printing device includes:
a hardware processor that generates print data capable of forming a portion in which a thickness of the toner layer or the ink layer is relatively large and a portion in which the thickness is relatively small in an area in which foil stamping is to be performed, and, 
in accordance with the print data, the printing device forms the toner layer or the ink layer having a 10portion with a relatively large thickness and a portion with a relatively small thickness on the paper sheet,” [emphasis added]. Claims 2-11 and 13-22 are considered allowable by virtue of their dependence on claims 1 and 12, respectively.
Christopher et al.US 2010/0104336 A1, Raksha US 2014/0290512 A1 (Raksha) and Johnson et al. US 2010/0086753 A1 (Johnson) teach stamping and printing techniques wherein ink/toner is deposited on the printing substrate before the foil is adhered. However the prior art fails to teach or suggest the image being formatted to build up layers of toner so that there are larger and smaller areas that are accordingly thicker and less thicker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852